Citation Nr: 1528136	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-42 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for ectatic AICA (anterior inferior cerebella artery) with facial neuralgia, claimed as aneurysm.

2.  Entitlement to service connection for migraine headaches, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who had honorable active duty service from October 1973 to June 1977, and from May 1979 to October 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2007 and December 2011 rating decisions by the Chicago, Illinois RO.  In May 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period to allow for the submission of additional evidence.  Then, in October 2014, the Board remanded the matters for additional development.  In March 2015, the Board sought a VHA advisory medical opinion in the matters; such opinion was received in May 2015.

The Veteran had an additional period of active duty service from October 1983 to May 1990.  However, his discharge for that period of service was under other than honorable conditions, and that character of discharge is a legal bar to compensation for disabilities incurred or aggravated during that period of service.  See 38 U.S.C.A. § 1131.


FINDINGS OF FACT

Competent medical evidence establishes that the Veteran's ectatic AICA with facial neuralgia had its onset during his honorable period of service, and that his migraine headaches was caused by such disability.




CONCLUSIONS OF LAW

1.  Service connection for ectatic AICA with facial neuralgia is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  Service connection for migraine headaches as secondary to ectatic AICA with facial neuralgia is warranted,  38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection for ectatic AICA with facial neuralgia and for migraine headaches is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  At the May 2014 Travel Board hearing, the undersigned advised the Veteran of the evidence needed to substantiate his claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection is warranted for a disability that was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310

The Veteran alleges that he sustained a head injury during service (in approximately 1974) resulting in AICA with facial neuralgia and secondary migraine headaches.  He alleges that his trigeminal neuralgia was caused by hitting his head in the field.  He has stated that he was treated for focal headaches in service at Fort Ord, California, and he contends that the focal headaches were likely an early symptom of the trigeminal neuralgia.

The Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis of AICA or facial neuralgia.  He did complain of left sided jaw pain in service, and the STRs note several complaints of headaches.  In May 1975, he reported a headache lasting 3 to 4 days, which began with his seeing spots and circles in the left eye; he reported a headache at the temporal lobes; the assessment was possible migraine headache.  In March 1977, he was noted to have headaches of two weeks duration, relieved by medication.  On May 1977 service separation examination, the Veteran's head was normal on clinical evaluation; in contemporaneous medical history, he reported a history of frequent or severe headaches.  On March 1979 service enlistment examination, the Veteran's head was normal on clinical evaluation; in contemporaneous medical history, he denied any history of frequent or severe headaches.  In January 1980, he reported a headache with a feeling of throbbing in the temples, present since the prior Sunday; the assessment was tension headaches.  In April 1980, he reported a 12 hour history of severe frontal and left parietal headache, accompanied by nausea and vomiting; he reported having headaches like this in the past, every few months or so.  In May 1980, he reported a history of intermittent episodes of left sided headache, usually throbbing, associated with photophobia lasting for several days to a week.  He reported having the headaches for approximately four years.  A neurological examination was unremarkable; the impression was common migraine.

There is no postservice medical evidence available regarding AICA, facial neuralgia, or headaches until 2004, at which time the Veteran was noted to have a more than 10 year history of left hemifacial spasm.  In February 2005, an MRI of the brain revealed a large ectatic AICA on the left side, which had some noticeable compression upon the brain stem near the cerebellum pontine angel; he was noted to be a good candidate for microvascular decompression.  The subsequent medical evidence reflects treatment for hemifacial spasm on the left side and severe left sided headaches.

In a January 2011 statement, treating neurologist Dr. Barton noted the Veteran's chronic migraines and hemifacial spasm (both on the left) and a dilated artery/aneurysm in the brainstem causing some compression of the facial and trigeminal nerves to the left face.  Dr. Barton opined that these conditions may likely in part relate to the Veteran's history of facial/head trauma (traumatic brain injury) sustained in approximately 1974 as he hit the left side of his head in a service-related injury at that time while supporting firefighters in Las Padres National Forest.  Dr. Barton opined that these conditions are unlikely related to the Veteran's chronic substance abuse or other illness sustained after service.  Dr. Barton stated that hemifacial spasm and migraines have a higher occurrence in patients with a history of head trauma, theoretically due to injury of the pain-generating structures and the nerves controlling movements of the face.

On April 2013 VA examination, the Veteran reported constant daily left sided headaches; the examiner noted that the Veteran did not describe the typical triggers of trigeminal neuralgia and his pain became constant rather than episodic.  The examiner noted the Veteran's diagnoses of ectatic AICA and hemifacial spasm.  Regarding the headaches, the examiner opined that they were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner noted that the headaches are left sided and constant and do not fulfill the criteria for migraines or tension type headaches.  The examiner noted that the headaches are on the same side as the hemifacial spasm, thus suggesting a common cause (i.e. nerve irritation).  The examiner noted that the Veteran had brain imaging studies which suggested an ectatic AICA (artery) compressing the left facial nerve, thus there is a possible structural cause for the hemifacial spasm and pain.  The examiner opined that head trauma would not cause the artery to be ectatic (irregular course), and the cause for the ectatic artery would be genetic.  The examiner also opined that the ectatic AICA was less likely than not (less than 50 percent probability) incurred in or caused by the claimed injury in service, stating that an ectatic AICA is an anatomic variant and would be genetic and not caused by trauma.  The examiner opined that the type of head trauma the Veteran sustained would not cause the artery to change its course.

In a May 2014 statement, neurologist Dr. Barton stated that he did not have a record of the extent and severity of the Veteran's head trauma (TBI) outside of his personal recollection.  Dr. Barton stated that, according to the Aneurysm and AVM foundation website, TBI accounts for less than 1% of all intracranial aneurysm cases, and these aneurysms occur when an artery wall is torn due to injury, resulting in a clot formation.  Dr. Barton stated that, although the incidence of aneurysm formation associated with TBI is small, it must be considered a risk for trauma patients for several months post-injury, especially with a head or mid-lower face injury, therefore TBI cannot be ruled out as a factor in the Veteran's aneurysm.  Dr. Barton opined that the hemifacial spasm that contorts the left side of the Veteran's face is related to nerve compression by this same blood vessel that has some aneurysmal dilation.  Dr. Barton theorized that the spasm is related to chronic pressure on this nerve by the blood vessel and noted that, similar to TBI, the number of cases resulting from pure head trauma are rare but have been reported.  Dr. Barton also noted that the Veteran has headaches, which are more common after TBI/head injury.

At the May 2014 Board hearing, the Veteran testified that, while working as a medic assisting firefighters in service, he sustained a head injury that may have resulted in his migraines as well as an aneurysm that includes facial neuralgia.  He testified that he was stationed at Fort Ord, California in a medical clearing company, the 629th Medical, in 1974, when he was sent to assist firefighters in Las Padres National Forest, to fight a forest fire.  He testified that he was carrying approximately 70 pounds in extra medical equipment and fell while getting off a truck, striking his head, losing consciousness; as he was the medic, he was unable to document his injury and he did not know how long he was unconscious.  He testified that he immediately began having headaches, for which he was treated at Fort Ord with Demerol and Vicodin.  He testified that his headaches were treated at the Washington Hospital Center on several occasions in the mid-1990s; he was given medication because he did not have insurance.  He testified that he sought treatment in approximately 2002 to 2005 at the Martinsburg, West Virginia VA Medical Center, where neurologist Dr. Benjamin noted and diagnosed his facial neuralgia, spasms of the left side of his face, and aneurysm, by MRI and CT scans; the neuralgia and aneurysm were then treated with sedatives, seizure medications, and blood pressure medications to prevent the aneurysm from bursting.  He testified that he was to be set up for surgery as the aneurysm was located on the artery to the trigeminal nerve, in the brainstem, but chose not to undergo the surgery.  

In October 2014, the Board remanded the matters to obtain outstanding treatment records, including from Washington Hospital Center, per the Veteran's hearing testimony.  A December 2014 response to a records request from the Washington Hospital Center showed no treatment at that facility for the dates of service requested.

The Board requested a VHA medical expert advisory opinion in these matters, noting in the request the Veteran's contention that the symptoms of his ectatic AICA with facial neuralgia and associated migraine headaches are due to a head injury he sustained in service.

In the May 2015 VHA opinion, the consulting expert (a neurologist) noted that the Veteran complained of left facial pain during service, left hemifacial spasm was later diagnosed, and a 2005 MRI of the brain showed a large left ectatic AICA.  The neurologist stated that the cause of ectatic vertebrobasilar disease has not been discovered with certainty, noting that hypertension-induced atherosclerosis and congenital factors (genetic disorders) have been proposed and debated as possible causes.  The neurologist cited a recent article indicating that data suggest the occurrence [of ectatic AICA] is likely due to a combined effect of acquired and congenital factors; he opined that, lacking a precise understanding of the cause of the disorder in general, a certain cause may not be established in the Veteran's case.  The neurologist stated that while the cause of the ectatic vessels is uncertain, it is clear such abnormal vessels can lead to symptoms related to compression of cranial nerves; the neurologist opined that the Veteran's facial spasm is likely due to such compression.  The expert noted that trigeminal neuralgia is a condition in which brief attacks of facial pain occur and it is commonly caused by trigeminal nerve compression.  The neurologist opined that it is possible the more persistent atypical facial pain the Veteran has described as suffering is at least as likely as not also provoked by trigeminal nerve compression by ectatic vasculature.  Additionally, the neurologist noted that while migraine character headaches are usually not due to ectatic vasculature, he found reports in the literature of vertebrobasilar dolichoectasia associated with migraine character (pulsatile associated with nausea) headaches.  The neurologist opined that, with other symptoms of cranial nerve compression (e.g. hemifacial spasm), it is not unreasonable to speculate it is at least as likely as not his migraine headaches are due to the ectatic vasculature.  The neurologist opined that a component of the Veteran's symptoms, his facial pain, dates to his time in service and suggests the effect of ectatic vasculature was beginning then; it seems likely the chronic disorder of various symptoms provoked by ectatic cerebrovasculature was first manifested while he was in the service.

It is not in dispute that the Veteran experienced left sided facial pain and migraine headaches in service.  It is also not in dispute that he currently has ectatic AICA with facial neuralgia and severe left sided headaches.  The Veteran contends that his current chronic disability became manifest in service and has persisted since service.  The medical opinions in this matter are conflicting.  While the April 2013 VA examiner opined that the Veteran's headaches and ectatic AICA were less likely than not incurred in or caused by the claimed injury in service, treating neurologist Dr. Barton and the VHA expert (also a neurologist) both opined that the Veteran's symptoms of ectatic AICA with facial neuralgia and associated headaches were first manifested while he was in service.  Dr. Barton's and the VHA expert's explanations of rationale are (cumulatively) very thorough, whereas the 2013 VA examiner's opinion (against the Veteran's claim) is less complete (does not address the symptoms first reported in service or cite to current medical literature discussing the possible non-genetic causes for the ectatic AICA) and merits less probative weight.  The Board finds the VHA expert's opinion the most probative, and persuasive.  Accordingly, service connection for ectatic AICA with facial neuralgia and for migraine headaches as secondary to the ectatic AICA is warranted.


ORDER

Service connection for ectatic AICA with facial neuralgia and for  migraine headaches as secondary to the ectatic AICA is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


